Citation Nr: 1737156	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-25 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1972 and from April 1973 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in August 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination and opinion for the Veteran's acquired psychiatric disorder in January 2017, the opinion is inadequate, as the VA examiner failed to address relevant evidence in the service personnel records.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the VA examiner concluded that it was most likely that the Veteran's mental health difficulties in the military resolved by the time he was discharged, the examiner failed to address the service personnel records demonstrating the Veteran was recommended for discharge in November 1974 due to his apathy, defective attitude and inability to expand effort constructively and was ultimately discharged for these reasons.  In addition, service personnel records reflect that the Veteran underwent several counselling sessions in January 1973, September 1973 and several times in August 1974 for reasons including: failure to demonstrate self-initiative resulting in constant and close supervision; substandard performance of duty; duties and responsibilities; arriving for duty in civilian clothes; reading on duty; slowness in carrying out duties; needing a haircut; reporting late for duty; below standard performance of duties; attitude problems due to refusing a haircut; not following instructions; and not asking questions about duty operations when he did not know them..  Finally, although the VA examiner acknowledge that the Veteran was treated in service for depression and anxiety in January 1971 and for personal problems in October 1971, the service treatment records also reflect the Veteran reported having a fear of weapons in August 1970, noting a bad experience with a shotgun as a child.  

In light of this evidence, the Board finds that an adequate supplemental VA medical opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include PTSD and depression, originated during active service, within one year of his active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, the claims folder and a copy of this remand are to be made available to and reviewed by the VA examiner who performed the January 2017 VA examination, or a similar appropriate specialist, to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and depression.  The examination report is to contain a notation that the examiner reviewed the claims file, including the service treatment and service personnel records discussed below.

Please review the following : (1) the service treatment records demonstrating a history of fear of weapons in August 1970, treatment for depression and anxiety in January 1971, and treatment for personal problems in October 1972 and (2) the service personnel records demonstrating the Veteran was recommended for discharge and ultimately discharged from service for apathy, defective attitude and inability to expand effort constructively and he received counseling in January 1973, September 1973 and on several occasions in August 1974. 

The examiner is then asked to furnish an opinion with respect to the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed acquired psychiatric disorder, namely depression, had its onset during active duty from May 1969 to April 1972 or from April 1973 to November 1974 or is otherwise related to any incident or event that occurred during such periods, considering the evidence noted in the service treatment records and service personnel records discussed above.  

If the examiner finds that an acquired psychiatric disorder did not have its onset during active service or was otherwise related to active service, s/he is asked to comment on the findings in the service personnel records regarding the Veteran's recommendation for separation and several counseling sessions.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim on appeal in light of this and all other additional evidence.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




